DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (JP2007/231370, Eng machine translation).
Iwasaki teaches a crucible comprising (see Figs. 1 and 6A and related text):
- wherein the crucible is 2, i.e. the entire apparatus and
- a lid (top portion of chamber, arrow from 1) 
- a container – source 11A (which is optional for the apparatus of Fig. 1), wherein the container comprises a closed bottom that faces the lid and includes an annular recess, wherein the recess opens at the bottom and extends towards the lid, the recess being in a concentric position from a center – as noted see Fig. 6A which is analogous to Fig. 2 of the instant application and the claimed/elected embodiment.
	In regard to the heater, as per Fig. 1 there is a heater applied in the recess, see heater 17 [0019] – it would be understood per the various manipulations of Fig. 6 (that are understood to be modifications of the entire apparatus of Fig. 1) that a heater would likewise be applied in the differently shaped recesses.  As per MPEP 2144.01, it is proper to take into account inferences which one skilled in the art would reasonably be expected to draw from them, and in this case one would readily consider that the heater would be provided – particularly wherein Iwasaki teaches that the modified shapes allow for increased contact (with the heater) [0033].  All claim elements are therefore met.
	In regard to the inner heating device being configured to be movable, the entire apparatus is understood to be movable – such apparatus is generally moved into a facility and therefore the entire apparatus, including the inner heating device, is generally “configured to move in a height direction”.
	Regarding claim 6, Iwasaki teaches resistive heating [0012].
	Regarding claim 7, the seed crystal (3) is placed on the lid surface.
	
	Claim Rejections - 35 USC § 103
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Zhang (2016/0298227), or alternatively, in view of Bastian (WO2017/114364, 2019/0119807 as translation).
The teachings of Iwasaki are described above, in the interest of compact prosecution, the teachings of Zhang are applied to address that the heater is moved with respect to the crucible.
Iwasaki teaches all elements of the claim, but does not teach the heater being movable with respect to the crucible.  Zhang teaches that it is useful to allow heaters of a crucible to be able to move vertically in order to better control the temperature [0004, 17].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the heaters of Iwasaki such that they move as is taught by Zhang as it would further improve the temperature control, which is desired by Iwasaki.
In the alternative, Bastian teaches that it is useful to make the heaters of a crucible movable in apply the heaters to the crucible [0035].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the crucible of Iwasaki such that the heaters are movable as it would allow for arrangement as taught by Bastian.
Claims 6 and 7 are rejected as above and won’t be repeated.

Claims 1, 4, 6, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Land (2017/0204532) in view of Iwasaki, alone, and further in view of Zhang or Bastian.
Land teaches a crucible, see Figs. 1 and 2, comprising:
- a crucible – see 13 including
- a lid, see lid 12 which includes a first surface (4) holding a seed (3), and
the container includes a circular recess as per Fig. 2 in order to improve heating [0250], but Land does not teach an annular recess as claimed.
	Iwasaki, as per the 102 rejection above, teaches that in a crucible for depositing a layer on a substrate, either a circular recess or an annular recess (see Figs. 1 and 6A and related text) is useful for providing evaporated material to a substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the recess of Land as an annular recess because Iwasaki teaches that such a recess provides improved surface area of heat contact over a circular recess [0033].
	In regard to the inner heating device provided in the recess, Iwasaki teaches heater 17 that is provided in the recess [0019].
	In regard to the limitation related to the inner heating device configured to move in a height direction, the arguments of the 102 rejection above as well as Zhang and alternatively Bastian applied in the same manner as to Iwasaki above (not repeated).
	Regarding claim 4, both teachings include outer heaters, Land 2 and Iwasaki 16.
	Regarding claim 7, the seed crystal (3) is placed on the lid surface (4).
	Regarding claims 6, 9-11, Land teaches induction and/or resistance heating [0249] and Iwasaki teaches resistive heating [0012], therefore the selection of a particular heating method is an obvious selection based on the teachings.  
	Further in regard to claim 10, Iwasaki teaches power sources, while not specifically stating high frequency, such a selection would have been obvious without a showing of criticality.  High frequency sources are well known in the art and as per MPEP 2144.07, the selection of a known component for its intended use is obvious without a showing of criticality.   In regard to claim 11, the particular clause is an optional clause because the apparatus is claimed while a SiC is not grown and it does not require the apparatus to be used.
	Regarding claim 13, it would be a matter of obvious for the heater of the modified apparatus including the annular shaped recess to have an analogous shape, as per MPEP 2144.04 IV. B. a selection of shape is prima facia obvious without a showing of criticality – in this case wherein Iwasaki teaches that the modified shape provides for more heated surface area, it would be obvious (if not implicitly understood) that the heater is shaped according to the recess shape as claimed.
	Regarding claim 14, growing crystal is an optional clause as the apparatus is viable even without use and the raw material heating temperature is an intended use of the apparatus – wherein the prior art teaches heaters, they would be understood to be able to be heated to any temperature such as above 2000C and, further, in any case, the selection of a diameter of substrate is an obvious selection and also an intended use, but Land teaches a diameter greater than 2 inches [0038]. 

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Office initially holds that “movable” is not particularly limited and agrees that the heater(s) of Iwasaki are movable in a broad sense as described above.  The Office does agree that Iwasaki and Land do not teach the heaters being movable in regard to the crucible, therefore, the teachings of Bastian and Zhang are alternatively applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715